Title: From George Washington to Anthony Wayne, 8 April 1781
From: Washington, George
To: Wayne, Anthony


                        
                            Dear sir
                            Head Quarters New Windsor April 8th 1781.
                        
                        I was duly favored with Yours of the 19th ulto, by Colonel Harrison—at the same time, that I commend the
                            laudable efforts you made to have a Corps of the Troops of Pennsylvania in readiness to march with the Detachment under
                            the Command of the Marquis De la Fayette, I deplore with you the causes which have occasioned this delay, and hitherto
                            frustrated your endeavours.
                        The critical situation of our southern affairs, and the reinforcements sent by the Enemy to that Quarter,
                            urge the necessity of moving as large a proportion of the Pennsylvania line as possible, without a moments loss of time.
                            Indeed I hope before this, by the measures you have taken, all the impediments to a movement, will have been obviated.
                        I am persuaded, your utmost, and unremitting exertions, will not be wanting on
                            this and every occasion of serving your Country so essentially—that they may ever be crowned with success, that nothing
                            but propitious events may attend you on the march, and in the Field, is the sincere wish of Dear sir Your Most Obedient
                            and Humble servant
                        
                            Go: Washington
                        
                    